Order entered April 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00031-CV

                        DRISTI SHRESTHA, Appellant

                                         V.

                 ENYA HERNANDEZ GONZALEZ, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02805-E

                                     ORDER

      Before the Court is appellant’s April 12, 2021 letter-motion for an extension

of time to file requested jurisdictional briefing. We GRANT the motion and

ORDER appellant’s jurisdictional letter brief be filed no later than April 19, 2021.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE